AGREEMENT

AGREEMENT dated December 23, 2002 between Capex Investments Limited, a
corporation incorporated under the laws of the Republic of Mauritius,
hereinafter referred to as the "Seller", and Keystone Mines Limited, a Nevada
corporation hereinafter referred to as the "Buyer".

This Agreement sets forth the terms and conditions upon which the Seller is
conveying to the Buyer certain equipment as set forth in "Exhibit A" attached
hereto in exchange for: 1) a Promissory Note of Five Hundred Thousand dollars
(US$500,000) bearing no interest payable in full on January 30, 2003
(hereinafter the "Note"); 2) Two Hundred and Fifty Thousand (250,000)
"restricted" shares of common stock of the Buyer, $0.00001 par value per share,
which will represent 19.8 % of the issued and outstanding shares of capital
stock of Buyer (hereinafter the "Shares") after Closing; and, 3) a convertible
debenture (hereinafter the "Debenture") of Two Million dollars (US$2,000,000)
maturing on January 15, 2007 and carrying a coupon of 2.5% payable at the option
of Buyer in "restricted" shares of common stock of the Buyer, the said Debenture
being convertible at anytime at the option of the Seller in "restricted" common
stock of Buyer at a discount of 15% to the market price of the common stock of
Buyer.

In addition to the foregoing, Buyer shall assume, up to a maximum amount of
Forty Thousand dollars (US$40,000), the amounts disbursed from December 1, 2002
up to the closing by the Seller to maintain the on-going operating costs related
to the C-Chip technology (hereinafter "C-Chip"). The above amount shall be
calculated and paid on January 15,2003.

In consideration of the mutual covenants, conditions and warranties contained
herein, the parties hereby agree as follows:

I.   SALES OF THE ASSETS.

1.01   Assets being Sold. Subject to the terms and conditions of this Agreement,
the Seller is selling, assigning, and delivering the Assets to the Buyer at the
closing provided for in Section 1.03 hereof (the "Closing"), free and clear of
all liens, charges, claims, or encumbrances of whatsoever nature, other than as
described in Section 3.11 of this Agreement.

--------------------------------------------------------------------------------

1.02   Consideration. At the Closing, the Buyer will pay the Seller for the
transfer of all of their right, title and interest in and to certain equipment
more particularly described in Exhibit A, free and clear of all encumbrances
for: 1) a Promissory Note of Five Hundred Thousand dollars (US$500,000) bearing
no interest payable in full on January 30, 2003 (hereinafter the "Note"); 2) Two
Hundred and Fifty Thousand (250,000) "restricted" shares of common stock of the
Buyer, $0.00001 par value per share, which will represent 19.8 % of the issued
and outstanding shares of capital stock of Buyer (hereinafter the "Shares")
after Closing; and, 3) a convertible debenture (hereinafter the "Debenture") of
Two Million dollars (US$2,000,000) maturing on January 15, 2007 and carrying a
coupon of 2.5% payable at the option of Buyer in "restricted" shares of common
stock of the Buyer, the said Debenture being convertible at anytime at the
option of the Seller in "restricted" common stock of Buyer at a discount of 15%
to the market price of the common stock of Buyer.

1.03   Closing. The Closing of the transactions contemplated by this Agreement
will take place prior to December 23, 2002, by exchange of documents.

II.   RELATED MATTERS.

2.01   Resignation. At the Closing, or as agreed upon by the parties, all of the
current directors and officers of Seller, shall deliver their resignations and
will be replaced by Mr. Robert Clarke, Mr. John Fraser and Ms. Cherry Lee.

2.03   Return of Shares of Common Stock. Prior to Closing, Capinvest LLC will
return Five Million (5,000,000) "restricted" shares of common stock to the Buyer
and the Buyer will cause the same to cancelled by it.

III.   REPRESENTATIONS AND WARRANTIES BY THE BUYER.

The Buyer hereby represents and warrants as follows:

3.01 Organization, Capitalization, etc.

(a)   Buyer is a corporation duly organized, validly existing, and in good
standing under the laws of the state of Nevada, and is qualified in no other
state.

- 2 -

--------------------------------------------------------------------------------

(b)   The authorized capital stock of Buyer consists of 100,000,000 shares of
common stock, $0.00001 par value per share, 6,011,198 of which are validly
issued and outstanding, fully paid and nonassessable. There are no other
securities other than as disclosed in Buyer's most recent Form 10-KSB as filed
with the Securities and Exchange Commission. The Buyer has the unqualified right
to sell, issue, and deliver the Shares, and, upon consummation of the
transactions contemplated by this Agreement, the Buyer will acquire good and
valid title to the Shares, free and clear of all liens, claims, options,
charges, and encumbrances of whatsoever nature. The Buyer acknowledges that the
Shares being acquired from the Seller are "restricted securities" as that term
is defined in Rule 144 of the Securities Act of 1933, as amended (the "Act").
(c)   Buyer has the corporate power and authority to carry on its business as
presently conducted.

3.02   No Violation. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will constitute a
violation or default under any term or provision of the Certificate of
Incorporation or Bylaws of Buyer, or of any contract, commitment, indenture,
other agreement or restriction of any kind or character to which Buyer is a
party or by which Buyer is bound.

3.03   Financial Statement. The Buyer has delivered its audited balance sheet as
at June 30, 2002, audited by Williams & Webster, CPAs, and unaudited financial
statements for the period ending September 30, 2002, reviewed by Williams &
Webster, CPAs, all as filed with the Securities and Exchange Commission. That
balance sheet is true and correct and a fair and accurate presentation of the
financial condition and assets and liabilities (whether accrued, absolute,
contingent, or otherwise) of Buyer as of the date thereof in accordance with
generally accepted principals of accounting applied on a consistent basis.

- 3 -

--------------------------------------------------------------------------------

3.04   Tax Returns. Buyer has duly filed all tax reports and returns required to
be filed by it and has fully paid all taxes and other charges claimed to be due
from it by federal, state, or local taxing authorities (including without
limitation those due in respect of its properties, income, franchises, licenses,
sales, and payrolls); there are no liens upon any of Buyer's property or assets;
there are not now any pending questions relating to, or claims asserted for,
taxes or assessments asserted against Buyer.

3.05   Title to Properties; Encumbrances. Buyer has title to all of its
properties and assets, real and personal, tangible and intangible, including
without limitation the properties and assets reflected in its Form 10-KSB for
the period ending June 30, 2002 and its Form 10-QSB for the period ending
September 30, 2002.

3.06   Undisclosed Liabilities. Except to the extent reflected or reserved
against in its June 30, 2002 and September 30, 2002, balance sheet, Seller as of
that date and as of the date hereof, has no liabilities or obligations of any
nature, where absolute, accrued, contingent, or otherwise and whether due or to
become due. Further, the Buyer does not know or have any reasonable grounds to
know of any basis for the assertion against Buyer of any liability or
obligation, as of June 30, 2002 and September 30, 2002, of any nature or in any
amount not fully reflected or reserved against in the June 30, 2002 and
September 30, 2002 balance sheets.

3.07   Absence of Certain Changes. Other than as disclosed in its most recent
Form 10-KSB for the period ending June 30, 2002 and Form 10-QSB for the period
ending September 30, 2002, Buyer has not:

(a)   Suffered any material adverse change in financial condition, assets,
liabilities, business, or prospects;

(b)   Incurred any obligation or liability (whether absolute, accrued,
contingent, or otherwise) other than in the ordinary course of business and
consistent with past practice;

(c)   Paid any claim or discharged or satisfied any lien or encumbrance or paid
or satisfied any liability (whether absolute, accrued, contingent, or otherwise)
other than liabilities shown or reflected in its June 30, 2002 and September 30,
2002 balance sheet or liabilities incurred since June 30, 2002 and September 30,
2002 other than the ordinary course of business and consistent with past
practices;

(d)   Permitted or allowed any of its assets, tangible or intangible, to be
mortgaged, pledged, or subjected to any liens or encumbrances;

- 4 -

--------------------------------------------------------------------------------

(e)   Written down the value of any inventory or written-off as uncollectible
any notes or accounts receivable or any portion thereof, except for write-offs
of such items in the ordinary course of business and at a rate no greater than
during the fiscal year ended June 30, 2002;

(f)   Cancelled any other debts or claims or waived any rights of substantial
value, or sold or transferred any of its assets or properties, tangible or
intangible, other than sales of inventory or merchandise made in the ordinary
course of business and consistent with past practice;

(g)   Made any capital expenditures or commitments in excess of $10,000 for
additions to property, plant or equipment;

(h)   Declared, paid, or set aside for payment to its stockholders any dividend
or other distribution in respect of its capital stock or redeemed or purchased
or otherwise acquired any of its capital stock or any options relating thereto
or agreed to take any such action;

(i)   Made any material change in any method of accounting or accounting
practice.

3.08   Litigation. There are no actions, proceedings, or investigations pending
or, to the knowledge of Buyer, threatened against Buyer, and Buyer does not know
or have any reason to know of any basis for any such action, proceeding, or
investigation. There is no event or condition of any kind or character
pertaining to the business, assets, or prospects of Buyer that may materially
and adversely affect such business, assets or prospects.

3.09   Disclosure. The Buyer has disclosed to the Seller all facts material to
the assets, prospects, and business of it. No representation or warranty by the
Buyer contained in this Agreement, and no statement contained in any instrument,
list, certificate, or writing furnished to the Seller pursuant to the provisions
hereof or in connection with the transaction contemplated hereby, contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading or
necessary in order to provide a prospective purchaser of the business of Buyer
with proper information as to Buyer and its affairs.

- 5 -

--------------------------------------------------------------------------------

3.10   SEC Filings.Buyer has filed all reports required to be filed with the
United States Securities and Exchange Commission (hereinafter the "SEC"). The
Seller acknowledges receipt of copies of all filings made with the SEC and
further acknowledges that all reports have been filed. In the event any
amendments must be filed to said reports as a result of this Agreement and
issuance of Shares by the Buyer to the Seller, the Seller agrees to assume and
pay all costs and expenses incurred in connection therewith, including but not
limited to legal and accounting fees, and file the same.

3.11   Legend. The Certificates representing the Shares delivered pursuant to
this Agreement shall bear a legend in the following form:

The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended, nor any other applicable securities act (the "Acts"),
and may not be sold, transferred, assigned, pledged or otherwise distributed,
unless there is an effective registration statement under such Acts covering
such securities or the Company receives an opinion of counsel for the holder of
these securities (concurred on by counsel for the Company) stating that such
sale, transfer, assignment, pledge or distribution is exempt from the
registration and prospectus delivery requirements of such Acts.

3.12   Holding Period. If the Shares represented by these Certificates have been
held for a period of at least one (1) years and if Rule 144 of the Act is
applicable (there being no representations by Buyer that Rule 144 is
applicable), then the Seller may make sales of the Shares only under the terms
and conditions prescribed by Rule 144 of the Act.

IV. REPRESENTATIONS AND WARRANTIES BY THE SELLER.

The Seller hereby represents and warrants as follows:

4.01   Organization, etc. The Seller is a Corporation from the Republic of
Mauritius

4.02   Authority. The execution and delivery of this Agreement by the Seller and
the consummation by the Seller of the transactions contemplated hereby have been
duly authorized and approved by Seller.

4.03   No Violation.Neither the execution nor the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will constitute a
violation or default under any term or provision of the certificate of
incorporation or bylaws of the Seller, or of any contact, commitment, indenture,
or other agreement or restriction of any kind or character to which the Seller
is a party or by which the Seller is bound.

- 6 -

--------------------------------------------------------------------------------

4.04   Representations Regarding the Acquisition of the Shares.

(a)   The undersigned Seller understands that the SHARES HAVE NOT BEEN APPROVED
OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR ANY
STATE SECURITIES AGENCIES;

(b)   The Seller is not an underwriter and is acquiring the Buyer's Shares
solely for investment for his or her own account and not with a view to, or for,
resale in connection with any distribution with in the meaning of the federal
securities act, the state securities acts or any other applicable state
securities acts;

(c)   The Seller understands the speculative nature and risks of investments
associated with Buyer and confirms that the Shares are suitable and consistent
with its investment program and that its financial position enables it to bear
the risks of this investment; and that there may not be any public market for
the Shares subscribed for herein;

(d)   The Shares issued for herein may not be transferred, encumbered, sold,
hypothecated, or otherwise disposed of to any person, without the express prior
written consent of Buyer and the prior opinion of counsel for Buyer that such
disposition will not violate federal and/or state securities acts. Disposition
shall include, but is not limited to acts of selling, assigning, transferring,
pledging, encumbering, hypothecating, gibing, and any form of conveying, whether
voluntary or not;

(e)   To the extent that any federal, and/or state securities laws shall
require, the Seller hereby agrees that any Shares acquired pursuant to this
Agreement shall be without preference as to assets;

(f)   Buyer is under no obligation to register or seek an exemption under any
federal and/or state securities acts for any stock of Buyer or to cause or
permit such stock to be transferred in the absence of any such registration or
exemption and that the Seller herein must hold such stock indefinitely unless
such stock is subsequently registered under any federal and/or state securities
acts or an exemption from registration is available;

- 7 -

--------------------------------------------------------------------------------

(g)   The Seller has had the opportunity to ask questions of the Buyer and has
received additional information from Buyer to the extent that Buyer possessed
such information, or could acquire it without unreasonable effort or expense
necessary to evaluate the merits and risks of any investment in Buyer. Further,
the Buyer has delivered to Seller and Seller acknowledges receipt of the
following: (1) All material books and records of Buyer; (2) all material
contracts and documents relating to the proposed transactions; (3) all filings
made with the SEC; (4) all financial statements of the Buyer; and, (5) an
opportunity to question the Buyer and the appropriate executive officers;

(h)   The Seller has satisfied the suitability standards imposed by the law of
the Republic of Mauritius. The Shares being issued from the Buyer have not been
registered under federal or state laws. The Seller acknowledges that the Buyer
may not have complied with the laws of the Republic of Mauritius in seeking an
exemption from the transactions contemplated by this Agreement. Accordingly, the
Seller waives any and all rights, claims or causes of action they may have
against the Buyer under the laws of the Republic of Mauritius as a result of the
Buyer's failure to comply with applicable securities laws in the Republic of
Mauritius.

4.05   Title to Equipment. Seller warrants that it is the sole owner and holds
title to the property set forth in Exhibit A and the property is free and clear
of any and all claims, security interests and encumbrances of third parties. In
the event that anyone claims title to or any interest in said equipment, Seller
agrees to defend any action or claim so instituted by such third parties at its
own expense.

4.06   Business Plan. Prior to Closing, Seller will furnish Buyer with a
detailed business plan reflecting its plan of operation for Buyer.

V. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.

5.01   Survival of Representations. All representations, warranties, and
agreements made by any party in this Agreement or pursuant hereto shall survive
the execution and delivery hereof and any investigation at any time made by or
on behalf of any party.

5.02   Indemnification. The parties agree to indemnify each other and hold each
other harmless from and in respect of any assessment, loss, damage, liability,
cost, and expense (including without limitation interest, penalties, and
reasonable attorneys' fees) in excess of $1,000 in the aggregate, imposed upon
or incurred by the non-breaching party or any subsidiary of the non-breaching
party resulting from a breach of any agreement, representation, or warranty of
the breaching party. Assertion by the non-breaching party of its right to
indemnification under this Section 5.02 shall not preclude the assertion by the
non-breaching party of any other rights or the seeking of any other remedies
against the breaching party, it being acknowledged that each party has all
remedies available under applicable law.

- 8 -

--------------------------------------------------------------------------------

VI. MISCELLANEOUS.

6.01   Expenses. All fees and expenses incurred by the Seller in connection with
the transactions contemplated by this Agreement shall be borne by the Seller and
all fees and expenses incurred by the Buyer in connection with the transactions
contemplated by this Agreement shall be borne by the Buyer.

6.02   Further Assurances. From time to time, at a party's request and without
further consideration, the other party, will execute and transfer such documents
and will take such action as the party may reasonably request in order to
effectively consummate the transactions herein contemplated.

6.03   Parties in Interest. All the terms and provisions of this Agreement shall
be binding upon, shall inure to the benefit of, and shall be enforceable by the
prospective heirs, beneficiaries, representatives, successors, and assigns of
the parties hereto.

6.04   Prior Agreements; Amendments. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.

6.05   Headings. The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretations of this Agreement.

6.06   Governing Law.This Agreement shall be governed by and construed and
enforced in accordance with the laws of the state of Nevada without regard to
its conflict-of-laws rules and venue of any action brought under this Agreement
will be in any state or federal court located in the state of Nevada.

6.07   Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or mailed (registered or certified mail, postage prepaid, return
receipt requested) as follows:

- 9 -

--------------------------------------------------------------------------------

If to the Seller:        Capex Investments Limited

Attn: Claude Pellerin, Attorney at Law, 460, Saint-Gabriel, 4th floor,
Montreal, Quebec, Canada, H2Y 2Z9

If to the Buyer:        Keystone Mines Limited

1040 West Virginia Street
Suite 1160
Vancouver, B.C, V6E 4H1

Attn: Mr. Muzylowski

6.08   Effect. In the event any portion of this Agreement is deemed to be null
and void under any state or federal law, all other portions and provisions not
deemed void or voidable shall be given full force and effect.

6.09   Time. Time is expressly made the essence of this Agreement.

6.10   Counterparts.This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Seller and the Buyer, on the date first above written.

BUYER:
KEYSTONE MINES LIMITED

BY: Mr. Mike Muzylowski
/s/ Mike Muzylowski
Title: President

SELLER:
CAPEX INVESTMENTS LIMITED

BY: Mr. Robert Clarke
/s/ Robert Clarke
Title: President

 

- 10 -

--------------------------------------------------------------------------------